Citation Nr: 0805973	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In a statement in August 2007, the veteran raised the claim 
of service connection for loss of teeth as secondary to post-
traumatic stress disorder, which is referred to the RO for 
appropriate action.


FINDING OF FACT

Post-traumatic stress disorder is manifested by symptoms of 
difficulty sleeping, nightmares, flashbacks, intrusive 
recollections, increased irritability, social isolation, 
impaired concentration, impaired short-term memory, and 
difficulty with interpersonal relationships, resulting in 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for post-traumatic 
stress disorder are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Veterans Claims Assistance Act of 2000 (VCAA)


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008)

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2003 and in June 2007.  The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence that the disabilities had become 
worse and the effect that the worsening had on employment and 
daily life. 

The veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was asked to submit evidence that would 
include evidence in his possession that pertained to the 
claims. The notice included the provisions for the effective 
date of the claim and for degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for the criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability). 

To the extent the content of the VCAA notice was deficient as 
to the criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, at this stage of the appeal when the 
veteran already has notice of the rating criteria, provided 
in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claims, and any deficiency as 
to the content of the VCAA notice regarding the claims is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim, and the veteran was afforded VA examinations for 
the claim for increase.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As no additional evidence remains to be obtained, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA records, dated May 2003, disclose that the veteran had an 
altercation at work with a co-worker.  The veteran was 
described as significantly restless at times, his affect was 
anxious to pleasant, and his memory was intact.  The 
veteran's medication was increased.  

On VA psychiatric examination in August 2003, the veteran 
complained of insomnia, irritability, anger outbursts, 
hyperarousal, hypervigilence, poor relationships, nightmares, 
exaggerated startle response, flashbacks, and intrusive 
thoughts.  The veteran denied delusions or hallucinations.  
He avoided stimuli of Vietnam.  The veteran preferred to be 
by himself because other people made him nervous and anxious.  
The veteran had been married for 10 years and divorced for 11 
years.  He had a son and two step daughters with whom he kept 
a relationship.  He had only one friend whom he had known 
since childhood.  He had not made any friends since Vietnam.  
The veteran worked as an agriculturalist for the State, and 
prior to that, he had multiple jobs where he did not have to 
deal with people.  The veteran indicated that he had been 
written up twice at work in the preceding months due to 
problems with anger.  

On examination, the veteran described difficulty 
concentrating and focusing.  He had markedly diminished 
interest in life activities and was detached from others.  
The examiner found no impairment of thought process or 
communications.  The veteran had good hygiene and grooming.  
The veteran was anxious and appeared depressed.  There was no 
impaired impulse control, homicidal or suicidal ideation, or 
obsessive or ritualistic behavior.  The veteran was oriented 
and had good long term memory.  His short term memory was not 
as good.  The veteran showed good judgment and coordination.  
The examiner expressed the opinion that the veteran's post-
traumatic stress disorder had worsened since his last 
examination in 1996.  The examiner noted that the veteran 
tried to handle his symptoms by ignoring and minimizing them.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 45.  The examiner reported that the veteran's 
symptoms interfered with his work and social life and that 
his prognosis depended on him keeping his job.

VA records, dated in December 2003, in March 2004, and in May 
2004 show that the veteran was working.  The Global 
Assessment of Functioning scores ranged from 40 to 49.

In April 2004, the veteran's employer reported that the 
veteran's confrontation with another employee was 
unacceptable and that a repeat offense would warrant 
disciplinary action.  The veteran was required to complete a 
class on avoidance of violence at the work place.  

In September 2004, the veteran indicated that following an 
altercation with a co-worker, he felt homicidal, but he 
calmed down after three or four weeks.  He also indicated 
that doubling his medication reduced his symptoms. 

In his substantive appeal, dated in February 2005, the 
veteran stated that in the last year he had several problems 
with other employees at work, resulting in an employee and 
management hearing.

On VA psychiatric examination in June 2007, the veteran 
related that his irritability had caused problems at work, 
that he dreaded going to work, and that he had received two 
reprimands.  The veteran indicated that he lived alone and 
had no friends.  He denied any social activities.  The 
veteran had intrusive and distressing memories of combat.  He 
had markedly diminished interest in life activities and was 
detached from other people.  The veteran endorsed 
hyperarousal, difficulty falling asleep, irritability, anger 
outbursts, hypervigilence, exaggerated startle response, and 
difficulty with concentration.  

On examination, the examiner found no impairment of thought 
process or communication.  There was no homicidal ideation 
although suicidal ideation was noted.  The examiner indicated 
that the veteran managed to maintain personal hygiene, but 
struggled with other activities of daily living.  He was 
oriented and his long term memory was good.  His short-term 
memory was faulty at times.  There was no evidence of 
obsessive or ritualistic behavior.  His speech was goal 
oriented and logical, but monotone in rhythm.  The veteran 
denied panic attacks.  There was no impaired impulse control.  
He was able to abstract and conceptualize.  His comprehension 
was good and his perception normal.  Insight and judgment 
were good.  The examiner observed that the veteran's post-
traumatic stress disorder had deteriorated.  The examiner 
described poor psychosocial functioning and poor quality of 
life.  The examiner assigned a GAF score of 39.  

VA records disclose that in June 2007 the veteran stated that 
he continued to have flashbacks, severe temper problems, and 
he remained very isolated.  The veteran was described as 
euthymic.  He had restricted range of affect.  He was alert 
and oriented. He denied homicidal or suicidal ideation.  The 
assessment was that the veteran was stressed but stable, and 
he continued to have problems at work.  The clinician 
indicated that the veteran was totally disabled.  



Rating Criteria 

A disability rating is based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities. Separate Diagnostic Codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

The criteria for the next higher rating, 70 percent, are: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for the next higher rating, a 100 percent 
rating, are total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness. GAF scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work, family relationships, judgment, 
thinking, and mood (e.g., avoids friends, neglects family, 
and is unable to work).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g. suicidal ideation or severe obsessional rituals), or 
any other serious impairment in social or occupational 
functioning. 

Staged ratings are appropriate for a claim for increase when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(US Vet App Nov. 19, 2007). 

Analysis

A review of the reports of VA examinations in August 2003 and 
in June 2007 along with other VA records show that the 
veteran has symptoms of anxiety, impaired sleep, impaired 
concentration and focus, hypervigilance, impaired short-term 
memory, exaggerated startle response, intrusive memories of 
combat, flashbacks, irritability, loss of interest, and 
social isolation.  Additionally, the record shows that the 
veteran has expressed homicidal and suicidal ideations.  And 
the veteran has been described as totally disabled due to his 
symptoms.  

The GAF scores range from 39 to 49 indicative of at least 
serious impairment in social or occupational functioning, 
which is further supported by evidence of employment 
difficulties due to persistent symptoms.  Although many of 
the criteria characteristic of a 70 percent rating are not 
apparent, the criteria in the rating schedule are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  

The record shows that the veteran has problems controlling 
his anger, affecting his employment.  He has continuing 
depression and there is evidence of the inability to 
establish and maintain effective relationships as he is 
divorced and denies developing any significant relationships 
since Vietnam.  He has no friends and is socially isolated. 

In view of the foregoing, the Board finds that the degree of 
disability resulting from the veteran's post-traumatic stress 
disorder more nearly approximates the criteria for a 70 
percent rating, that is, occupational and social impairment 
with deficiencies in most area such as work and family 
relations. 

The evidence, however, does not support a rating of 100 
percent as there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, of his own occupation, or of his own name. 
The record does not show that any of the foregoing symptoms 
are present.  Although the evidence clearly demonstrates that 
the veteran has significant social and occupational 
impairment, his overall symptomatology does not equate or 
more nearly approximates the criteria for a 100 percent 
disability rating under Diagnostic Code 9411.


ORDER

A 70 percent rating for service-connected post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


